Citation Nr: 0326998	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  00-20 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for the residuals of a 
left orbital fracture, status post bone graft to the orbital 
floor, to include esophoria, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to June 
1995.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  A notice of disagreement was received in September 
2000, a statement of the case was issued in October 2000, and 
a substantive appeal was submitted that month.  Although the 
issue of entitlement to nonservice-connected disability 
pension was also originally in appellate status, this benefit 
was subsequently granted by rating decision in July 2002.    


REMAND

In February 2003, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and 
extensive records from the Social Security Administration 
(SSA) have been obtained as a result and are of record.  
However, this regulation was recently invalidated by the 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  While much of 
the new evidence might be pertinent to the pension issue 
which is no longer in appellate status, other medical records 
may impact the two remaining issues.  In view of the Federal 
Circuit's holding, the Board must therefore return the case 
to the RO so that it may review the additional evidence as a 
preliminary matter.



Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  If found warranted, the RO should 
review the record and send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO, if warranted, should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to specifically include 
the records from SSA which were obtained 
by the Board) and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.
  
The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




